DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because in fig. 1, the rectangular box for reference numerals “3”, “13”, “25”, “26”, “8”, “5”, “1” and “20” is a generic rectangular box, therefore, should be provided with descriptive text. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b). For example, “3” is suggested to be changed to --3, Air filter--. 
Furthermore, the drawings are objected to because in fig. 1, the box for reference numeral “25” is detached from the rest of the assembly, some form of connection such as a bracket or a connecting axis is needed to show that “25” is part of the assembly, if “25” is intended not to be part of the assembly, then the box for “25” should be on a separate figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
	The abstract of the disclosure is objected to because it contains terms that are implied, (i.e., the term “This invention relates” in line 1 of the abstract). 
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “means” in line 10 of the abstract).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In Claim 1, line 3, the term “a.” is suggested to be changed to --a)-- because only one period can be in a claim. The terms “b.” (line 4), “c.” (line 5), “d.” (line 7), “e.” (line 9), “f.” (line 10), “g.” (line 11), “h.” (line 13), and “i.” (line 14) in claim 1 are objected to for the same reason. Claims 2-9 are objected to for the same reason. 
In Claim 1, line 5, the term “line is provided” is suggested to be changed to --line and the air supply valve is provided-- in order to clarify the claim.
In Claim 1, line 7, the term “line is provided” is suggested to be changed to --line and the air return valve is provided-- in order to clarify the claim. 
In Claim 2, lines 2-3, the term “line whereby” is suggested to be changed to --line, whereby-- in order to clarify the claim. 
In Claims 2-7, line 2, the term “a” is suggested to be changed to --j-- in order to clarify the claim because “a” was already used in claim 1. 
In Claim 5, line 3, the term “b” is suggested to be changed to --k-- in order to clarify the claim because “b” was already used in claim 1. 
In Claim 6, line 4, the term “b” is suggested to be changed to --k-- in order to clarify the claim because “b” was already used in claim 1. 
In Claim 7 line 4, the term “b” is suggested to be changed to --k-- in order to clarify the claim because “b” was already used in claim 1. 
In Claim 6, line 9, the term “locations. Likewise,” is suggested to be changed to --locations, and-- in order to clarify the claim and because only one period can be in a claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a means to circulate gases for human respiration from outside said greenhouse into said respiration mask, and return respiration products to outside” (claim 1, lines 14-16).
“a means for gases in the airlock to be evacuated by simultaneously turning on said airlock blower and opening said air inflow control valve and air outflow control valve” (claim 8, lines 14-16).
“a means for gases in the airlock to be evacuated, whereby said greenhouse can be accessed without contaminating the gases inside said greenhouse with atmospheric gases outside said greenhouse” (claim 9, lines 9-10).

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding 1, the limitation “A method of precluding atmospheric gases and products of human respiration from contaminating the gases in a greenhouse comprising: a. an air supply line, b. an air return line, c. an air supply valve connected to said air supply line is provided in said greenhouse, d. an air return valve connected to said air return line is provided in said greenhouse, e. a flexible air supply tube connected to said air supply valve, f. a flexible air return tube connected to said air return valve, g. a respiration mask connected to said flexible air supply tube and said flexible air return tube, h. an air blower is connected to said air supply line, i. a means to circulate gases for human respiration from outside said greenhouse into said respiration mask, and return respiration products to outside, whereby human respiration in said respiration mask inside said greenhouse will utilize gases for human respiration provided by said air blower through said air supply line, via said air supply valve and said flexible air supply tube, and human respiration products generated in said respiration mask will be returned outside of said greenhouse through said air return line, via said flexible air supply tube and said air return valve.” (entire claim) is unclear if the applicant is trying to claim a method or an apparatus, the claim stated “A method”, however, there are no method steps after the term “comprising”. 
Regarding claim 3, the limitation “said flexible air supply tube can be quickly disconnected from said air supply line” (lines 3-4) is unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to imply possibility, therefore, it is unclear if the flexible air supply tube can or cannot be quickly disconnected from said air supply line. Suggest to use positive claim limitations such as --said flexible air supply tube is configured to be quickly disconnected from said air supply line--. 
Regarding claim 4, the limitation “said flexible air return tube can be quickly disconnected from said air return line” (lines 3-4) is unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to imply possibility, therefore, it is unclear if the flexible air return tube can or cannot be quickly disconnected from said air return line. Suggest to use positive claim limitations such as --said flexible air return tube is configured to be quickly disconnected from said air return line--.
Regarding claim 6, the limitations “said respiration mask can move” (line 6) and “said respiration mask each can operate” (line 10) are unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to imply possibility, therefore, it is unclear if the respiration mask can or cannot move/operate. 
Regarding claim 6, the limitation “a plurality of said air supply valves” (line 2) is unclear as to how many air supply valves are being claimed, since claim 1 claims “an air supply valve” in line 5 and claim 6 further claims a plurality of said air supply valves, furthermore, it is unclear if the plurality of said air supply valves would include the air supply valve being claimed in line 5 of claim 1 or if the plurality of said air supply valves are in addition to the air supply valve being claimed in line 5 of claim 1. If the supply valve in claim 1, line 5 is included in the limitation, suggest to amend claim 1 to claims --at least one air supply valve--, then claim 6 further claims --wherein the at least one air supply valve comprises a plurality of air supply valves--. 
Regarding claim 6, the limitation “a plurality of said air return valves” (line 4) is unclear as to how many air return valves are being claimed, since claim 1 claims “an air return valve” in line 7 and claim 6 further claims a plurality of said air return valves, furthermore, it is unclear if the plurality of said air return valves would include the air return valve being claimed in line 7 of claim 1 or if the plurality of said air return valves are in addition to the air return valve being claimed in line 7 of claim 1. If the return valve in claim 1, line 7 is included in the limitation, suggest to amend claim 1 to claims --at least one air return valve--, then claim 6 further claims --wherein the at least one air return valve comprises a plurality of air return valves--.
Regarding claim 6, the limitation “said air supply valve” (lines 8 and 11-12) is unclear as to which air supply valve the limitation is referring to, the air supply valve in claim 1, line 5 or a sub-component of the plurality of said air supply valves in line 2 of claim 6. 
Regarding claim 6, the limitation “said air return valve” (lines 12-13) is unclear as to which air return valve the limitation is referring to, the air return valve in claim 1, line 7 or a sub-component of the plurality of said air return valves in line 4 of claim 6.
Regarding claim 6, the limitation “said air return valves” (lines 8-9) is unclear if the limitation is referring to the “plurality of said air return valves” in claim 6, line 4 or to the plurality of said air return valves in claim 6, line 4 and the air return valve in claim 1, line 7. 
Regarding claim 7, the limitation “said respiration mask can be tested” (line 6) is unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to imply possibility, therefore, it is unclear if the respiration mask can or cannot be tested. 
Regarding claim 7, the limitation “said air supply valve” (line 9) is unclear if the limitation is referring to “an air supply valve” in claim 1, line 5 or claim 7, line 2.
Regarding claim 7, the limitation “said air return valve” (line 9) is unclear if the limitation is referring to “an air return valve” in claim 1, line 5 or claim 7, line 4. 
Regarding claim 8, the limitation “said respiration mask” (line 17) lacks proper antecedent basis. 
Regarding claim 8, the limitation “A method of precluding atmospheric gases and products of human respiration from contaminating the gases in a greenhouse comprising: a. an airlock is connected to said greenhouse, b. an airlock door is connected to said airlock, c. a greenhouse door is connected to said greenhouse inside of said airlock, d. an air inflow control valve is connected to said airlock, e. an air outflow control valve is connected to said airlock, f. an airlock blower is connected to said air inflow control valve, g. an air supply valve connected to said air supply line is provided in said airlock, h. an air return valve connected to said air return line is provided in said airlock, i. a means for gases in the airlock to be evacuated by simultaneously turning on said airlock blower and opening said air inflow control valve and air outflow control valve, 4 whereby human respiration in said respiration mask inside said airlock will utilize gases for human respiration provided by said air blower through said air supply line, via said air supply valve and said flexible air supply tube, and human respiration products will be returned outside of said airlock through said air return line, via said flexible air supply tube and said air return valve. Furthermore, human respiration products entering said airlock through said airlock door from the outside will be evacuated by said airlock blower through said air outflow control valve and precluded from entering said greenhouse through said greenhouse door.” (entire claim) is unclear if the applicant is trying to claim a method or an apparatus, the claim stated “A method”, however, there are no method steps after the term “comprising”.
Regarding claim 9, the limitation “said greenhouse can be accessed” (line 8) is unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to imply possibility, therefore, it is unclear if the greenhouse can or cannot be accessed. 
Regarding claim 9, the limitation “A method of precluding atmospheric gases and products of human respiration from contaminating the gases in a greenhouse comprising: a. an airlock is connected to said greenhouse, b. an airlock door is connected to said airlock, c. a greenhouse door is connected to said greenhouse inside of said airlock, d. a means for gases in the airlock to be evacuated, whereby said greenhouse can be accessed without contaminating the gases inside said greenhouse with atmospheric gases outside said greenhouse.” (entire claim) is unclear if the applicant is trying to claim a method or an apparatus, the claim stated “A method”, however, there are no method steps after the term “comprising”.
Any remaining claims are rejected for their dependency on a rejected base claim. 
          
Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2019/0110451) in view of Liu (CN 1572338, all reference to reference Liu is in reference to the English translation from Clarivate Analytics).
Regarding claim 1, Wu discloses a method of precluding contaminants from contaminating the gases in a greenhouse (see buffer room in paragraph 0030 and in paragraph 0039 Wu discloses that the greenhouse further comprises a buffer room 18, and as a transition room, the buffer room can be used for sanitation preparations before the staffs enter the pupae room thereby preventing external bacteria and other pollutants from being brought into the mating and oviposition room or the pupae room, safeguarding the healthy growth and propagation of black soldier flies), and an air blower (see exhaust fan in paragraph 0019), but fails to disclose a. an air supply line, b. an air return line, c. an air supply valve connected to said air supply line is provided in said greenhouse, d. an air return valve connected to said air return line is provided in said greenhouse, e. a flexible air supply tube connected to said air supply valve, f. a flexible air return tube connected to said air return valve, g. a respiration mask connected to said flexible air supply tube and said flexible air return tube, h. an air blower is connected to said air supply line, i. a means to circulate gases for human respiration from outside said greenhouse into said respiration mask, and return respiration products to outside, whereby human respiration in said respiration mask inside said greenhouse will utilize gases for human respiration provided by said air blower through said air supply line, via said air supply valve and said flexible air supply tube, and human respiration products generated in said respiration mask will be returned outside of said greenhouse through said air return line, via said flexible air supply tube and said air return valve.
However, Liu discloses a method of precluding atmospheric gases and products of human respiration from contaminating the gases in an enclosure (see fig. 9 and page 3, last two paragraphs and page 4, first two paragraphs of the English translation, Liu discloses a method of sterilizing air exiting the enclosure and providing air to the user through masks, therefore, the method would be precluding atmospheric gases and products of human respiration from contaminating the gases in the enclosure, wherein the atmospheric gases and products of human respiration would enter through the mask 1 and inlet 7 and exit through blower 28, see fig. 9) comprising a ventilation system having a. an air supply line (line 6 and 10, see fig. 9), b. an air return line (see line 7 and 11, fig. 9), c. an air supply valve (14 connected to 22, 6 and 10, fig. 9) connected to said air supply line is provided in said enclosure, d. an air return valve (14 connected to 23, 7 and 11, fig. 9) connected to said air return line is provided in said enclosure, e. a flexible air supply tube (22, fig. 9, see page 3, last two paragraphs and page 4, first paragraph, Liu discloses an air intake hose, hose is a flexible tube) connected to said air supply valve, f. a flexible air return tube (23, fig. 9, see page 2, see lines 14-20 and page 3, last two paragraphs, Liu discloses an exhaust hose, a hose is a flexible tube) connected to said air return valve, g. a respiration mask (see mask 1, fig. 9, page 3, lines 12-19) connected to said flexible air supply tube and said flexible air return tube (see fig. 9), h. an air blower (see blower 90, page 4, paragraph 1) is connected to said air supply line, i. a means to circulate (the electrical control of blower 28 and 29, Liu discloses a supply blower 29 and an exhaust blower 28, therefore, there would be some form of electrical means to control the blowers, alternatively, the means is 28, 29 and associated electrical components, alternatively, the means is the controller 15, see page 4, paragraph 1) gases for human respiration from outside said enclosure into said respiration mask, and return respiration products to outside, whereby human respiration in said respiration mask inside said enclosure will utilize gases for human respiration provided by said air blower through said air supply line, via said air supply valve and said flexible air supply tube, and human respiration products generated in said respiration mask will be returned outside of said enclosure through said air return line, via said flexible air supply tube and said air return valve (see fig. 9 and pages 3-4 of the English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and greenhouse of Wu to have the method and ventilation system as taught by Liu for the purpose of further protecting the staffers and to prevent the staffers from further contaminating the greenhouse, since Wu discloses in paragraph 0039 that there is a need to prevent bacteria and other pollutants from being brought into the mating and oviposition room. 
Regarding claim 2, the modified Wu discloses an air blower (see blower 28 of Liu, fig. 9 of Liu, and pages 3-4 of Liu) connected to said air return line, whereby gaseous human respiration products within said air return line are forced to the outside of said greenhouse as exhaust (see page 3, last paragraph of Liu, Liu discloses that the exhaust fan 28 is connected to exhaust pipe, relative to the room that comprises the mask, the air would be exhausted to the outside of the chamber that the mask resides in). 
Regarding claim 5, the modified Wu discloses an air supply solenoid valve is connected to said air supply line, an air return solenoid valve is connected to said air return line (the valve 14 connected to 22 of the mask all the way to the left in fig. 9 of Liu is redefined to be the air supply solenoid valve that is connected to said air supply line (line 10 and 6 of Liu), the valve 14 connected to 23 of the mask all the way to the left in fig. 9 of Liu is redefined to be the air return solenoid valve that is connected to the return line (line 7 and 11 of Liu), see page 4, first paragraph of Liu, the valve 14 is electromagnetic valve which is a solenoid as described, furthermore, see page 3, first paragraph, see the google translation of CN 1572338, page 6 of the translation discloses 15 being a solenoid controller, furthermore, the air supply valve is interpreted as 13 connected to 22 to mask 1, the air return valve is interpreted as 13 connected to 23 to mask 1), whereby a leak in said air supply valve or said air return valve will allow outside gases into the greenhouse (see fig. 9 of Liu, pages 3-4, the air that enter 29 is considered to be outside, relative to the air where the mask and valve 13 reside, therefore, if there is a leak in the valve 13, outside air would be allowed into the greenhouse). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2019/0110451) in view of Liu (CN 1572338) as applied to claim 1, and further in view of Hunter (2007/0101867). 
Regarding claim 3, the modified Wu discloses that the air supply valve (14 on 22 side of Liu, fig. 9), but fails to disclose that the air supply valve is a quick release valve, the flexible air supply tube can be quickly disconnected from said air supply line. 
However, Hunter teaches an air supply valve (valve 912, fig. 9) that is a quick release valve, whereby a flexible air supply tube (902, fig. 9) can be quickly disconnected from said air supply line (see paragraph 0058, Hunter discloses that the connector or flange on the mask 900 for connecting the hose 902 is a quick release valve requiring two tabs to be depressed on opposite side of the connected for releasing the hose 902).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air supply valve of the modified Wu to be a quick release valve as taught by Hunter and to modify the air supply tube of the modified Wu to be the air supply tube as taught by Hunter for the purpose of providing a quick disconnection that would allow ease of repair and replacement of parts (see paragraph 0058 of Hunter). 
Regarding claim 4, the modified Wu discloses that the air return valve (14 on 23 side of Liu, fig. 9), but fails to disclose that the air return valve is a quick release valve, and that the air return tube can be quickly disconnected from said air return line. 
However, Hunter teaches an air valve (valve 912, fig. 9) that is a quick release valve, whereby a flexible air tube (902, fig. 9) can be quickly disconnected from an air line (see paragraph 0058, Hunter discloses that the connector or flange on the mask 900 for connecting the hose 902 is a quick release valve requiring two tabs to be depressed on opposite side of the connected for releasing the hose 902).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air return valve of the modified Wu to be a quick release valve as taught by Hunter and to modify the air return tube of the modified Wu to be the air tube as taught by Hunter for the purpose of providing a quick disconnection that would allow ease of repair and replacement of parts (see paragraph 0058 of Hunter). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2019/0110451) in view of Liu (CN 1572338) as applied to claim 1 above, and further in view of Hunter (2007/0101867). 
Regarding claim 6, the modified Wu discloses a. a plurality of said air supply valves are connected to said air supply line in said greenhouse (see valves 13 and 14 connected to each hose 22 of Liu), b. a plurality of said air return valves are connected to said air return line in said greenhouse (see valves 13 and 14 connected to each hose 23 of Liu, see pages 3-4 of Liu), but fails to disclose that a human with said respiration mask can move to different locations in said greenhouse and connect said flexible air supply tube to said air supply valve and said flexible air return tube to said air return valves at various locations. Likewise, a plurality of humans with said respiration mask each can operate at different locations in said greenhouse by connecting said flexible air supply tube to said air supply valve and said flexible air return tube to said air return valve at different locations.
However, Hunter teaches an air valve (valve 912, fig. 9) that is releasably connected to a flexible air tube (902, fig. 9)(see paragraph 0058, Hunter discloses that the connector or flange on the mask 900 for connecting the hose 902 is a quick release valve requiring two tabs to be depressed on opposite side of the connected for releasing the hose 902).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of air supply/return valves of the modified Wu to be a quick release valve as taught by Hunter and to modify the plurality of air supply/return tube of the modified Wu to be the air tube as taught by Hunter for the purpose of providing a quick disconnection that would allow ease of repair and replacement of parts (see paragraph 0058 of Hunter). 
After the modification with Hunter, a human with said respiration mask can move to different locations in said greenhouse and connect said flexible air supply tube to said air supply valve and said flexible air return tube to said air return valves at various locations. Likewise, a plurality of humans with said respiration mask each can operate at different locations in said greenhouse by connecting said flexible air supply tube to said air supply valve and said flexible air return tube to said air return valve at different locations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2019/0110451) in view of Liu (CN 1572338) as applied to claim 1 above, and further in view of Korjibski (1,561,086), Hill (2015/0025300) and Hunter (2007/0101867). 
Regarding claim 7, the modified Wu discloses a supply blower (29, fig. 9 of Liu) and a return blower (28 of Liu), but fails to disclose an air supply valve connected to said air supply line is provided outside of said greenhouse, an air return valve connected to said air return line is provided outside of said greenhouse.
However, Korjibski teaches a valve (25, fig. 1) positioned at an outlet of a compressor (24, see page 1, lines 94-105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and supply/return blower of the modified Wu to have the valve as taught by Korjibski for the purpose of providing a master valve to control the rate of the flow leaving the supply and return blowers (see page 1, lines 94-105 of Korjibski).
The modified Wu discloses an air supply valve connected to said air supply line and an air return valve connected to said air return line, but fails to disclose that both the supply valve and return valve (25 of Korjibski) are provided outside of said greenhouse. 
However, Hill teaches an enclosure (10 comprising a space where bed 32 is located, see fig. 1, see paragraph 0028), an air supply valve connected to said air supply line is provided outside of said enclosure (see valve 144 and 146, fig. 4, paragraph 0035, valve 144 and 146 are supply valve because it allows blower to take the air from the environment and supply it to the room, the supply line is the line 142), and an air return valve connected to said air return line is provided outside of said enclosure chamber (see valve 154 and 156, fig. 4, paragraph 0036, 154 and 156 is a return valve is because it is returning air into the environment, the return line is the line 152, as show, the blower 122 and valves are all located outside of enclosure chamber). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and supply/return blowers/valves of the modified Wu to be located outside as taught by Hill for the purpose of providing a location where the blower and valves can be mounted such that the supply blower and return blower are able to take in intake air and release exhausted air.
The modified Wu fails to disclose that the human respiration in said respiration mask can be tested before entering said greenhouse to ensure there are no leaks around said respiration mask, said air supply line, said air return line, said air supply valve, or said air return valve. 
However, Hunter teaches an air valve (valve 912, fig. 9) that is releasably connected to a flexible air tube (902, fig. 9)(see paragraph 0058, Hunter discloses that the connector or flange on the mask 900 for connecting the hose 902 is a quick release valve requiring two tabs to be depressed on opposite side of the connected for releasing the hose 902).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of air supply/return valves of the modified Wu to be a quick release valve as taught by Hunter and to modify the plurality of air supply/return tube of the modified Wu to be the air tube as taught by Hunter for the purpose of providing a quick disconnection that would allow ease of repair and replacement of parts (see paragraph 0058 of Hunter). 
After the modification the mask can be removed such that the mask can be tested before entering said greenhouse to ensure there are no leaks around the mask. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White (2014/0259995) in view of Wallace (2019/0234631).
Regarding claim 9, White discloses a method of precluding atmospheric gases and products of human respiration from contaminating the gases in a greenhouse to a certain degree (see abstract and paragraph 0044, White discloses that the assembled structure can be used as a greenhouse and further discloses in paragraph 0032 an air lock unit, the airlock unit would be for precluding atmospheric gases and products of human respiration from contaminating the gases in the greenhouse to a certain degree, since an airlock purpose is to maintain the interior free of contaminant) comprising: an airlock unit (4, figs. 1-3) comprising a. an airlock (chamber of 4 that would be between two doors, fig. 1, paragraph 0032) is connected to said greenhouse (see figs. 1-3), b. an airlock door is connected to said airlock, c. a greenhouse door is connected to said greenhouse inside of said airlock (see paragraph 0032, White discloses an air lock unit, air lock unit would have two doors, wherein one door communicate to the outside and the other door would be between an airlock chamber and the main chamber of the greenhouse), whereby said greenhouse can be accessed without contaminating the gases inside said greenhouse with atmospheric gases outside said greenhouse (as stated above, the airlock unit would allow the greenhouse to be accessed without contaminating the gases inside said greenhouse with atmospheric gases outside said greenhouse to a certain degree, see abstract and paragraphs 0032 and 0044). However, if there is any doubt that the airlock unit 4 of White comprises an airlock door that is connected to said airlock and a door is connected to said greenhouse inside of said airlock. 
Wallace teaches an airlock unit comprising an airlock (chamber 102, fig. 1, paragraph 0070), an airlock door is connected to airlock (see airlock door 110, fig. 1, paragraph 0070), and a second door is connected to a main chamber (see door between main chamber 104/108 and airlock 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airlock/greenhouse and method of White to have an airlock door and a second door as taught by Wallace for the purpose of providing an airlock that is capable of keeping contaminants from entering the main chamber of the greenhouse (see paragraph 0070 of Wallace). 
White discloses an airlock unit, but fails to specifically disclose a means for gases in the airlock to be evacuated.
However, Wallace teaches an airlock unit (102, 110 and door between 102 and 104, see fig. 1) comprising a means (114/40, 42, 44, 46, 16, 20, 22a, 22b, 24, 12, 28, 26, 30, see fig. 2) for gases in the airlock to be evacuated, whereby the main chamber (104/106/108) can be accessed without contaminating the gases inside said enclosure with atmospheric gases outside said main chamber (see 114 being connected to blower, see 40 in fig. 2, see blower 28, paragraphs 0073-0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airlock unit and method of the modified White to have a means for gases in the airlock to be evacuated as taught by Wallace for the purpose of evacuating contaminated air from the airlock, thereby, reducing contaminants from entering the greenhouse (see paragraphs 0073-0075 of Wallace). 
After the modification, the modified White would disclose a method of precluding atmospheric gases and products of human respiration from contaminating the gases in a greenhouse, wherein the atmospheric gases and products of human respiration is the one that exit outlet 20 of Wallace. 

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Austin (4,413,622) is cited to show an oxygen manifold system comprising a flexible line and a mask. 
Bethig (2,575,483) is cited to show a respirator for being used within a greenhouse. 
Wicks (4,380,187) is cited to show an air distribution system. 
Cassidy (5,531,220) is cited to show a gas supply systems. 
Chen (5,251,457) is cited to show a pressurized air distribution system. 
Garmow (5,398,678) is cited to show a chamber comprising a mask, a return line, and an exhaust line. 
Bonnard (2006/0258279) is cited to show an airlock. 
Holley (2009/0217930) is cited to show an enclosure comprising an airlock. 
Garcia (4,510,930) is cited to show a breathable gas distribution apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785